74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Lee SMITH, Jr., Plaintiff-Appellant,v.Danny SAFRIT;  Sergeant Griggs;  B. Smith, Sergeant;Charles Stevenson, Defendants-Appellees.
No. 95-7363.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 17, 1996.

Robert Lee Smith, Jr., Appellant Pro Se.  Sylvia Hargett Thibaut, Assistant Attorney General, Elizabeth F. Parsons, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  The parties consented to the exercise of jurisdiction by the magistrate judge.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Smith v. Safrit, No. CA-94-305-2 (M.D.N.C. Aug. 3, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED